DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4 February 2022 (“Reply”) is acknowledged.  The traversal is on the ground(s) that, “. . . claims 1 and 21 both require an electrode wire that is positioned along one helical path along a non-deflectable portion and along another, different helical path along a deflectable portion. This feature is not taught or suggested by Diaz.”  Reply, pg. 2, lines 18-20.  This is not found persuasive because Claims 1 and 21 merely recite first and second helical paths, not that they are they are different – indeed, Claim 5 defines the two helical paths as having different winds (pitches), which is thus necessarily not a limitation of Claim 1.  35 U.S.C. § 112(d).  Applicant’s arguments are thus narrower than Claims 1 and 21 and unpersuasive.
	Applicant also argues (Reply, pg. 3, first full paragraph) that the term “deflectable portion” is defined in the specification, and directs the Examiner’s attentions to [0025], in which pull wires are described.  As with the helical wires, Applicant’s arguments are narrower than the claims, as Claims 1 and 21 do not recite Diaz describes portions of a catheter which are capable of being deflected; similarly, the BRI of “non-deflectable portion” is “capable of not being deflected,” but not the more limiting “not capable of being deflected.”

The requirement is still deemed proper and is therefore made FINAL.

Claim 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 February 2022.

Information Disclosure Statement
The information disclosure statement filed 10 September 2021 fails in part to comply with 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	A copy of JP 2008-521503 was not provided.
	A copy of JP 2014-501557 was located in the file, but is not listed on the SB/08a.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third reflowed polymeric layer surrounding the first electrode” (Claims 3 and 8) and “the third polymeric layer is configured such that at least a portion of an outer surface of the first electrode is exposed through the third reflowed polymeric layer” (Claims 4 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to because of the following:
	concerning Fig. 2, [0026] and [0036] describe separate torque transfer layer 204 and outer sheath 206, but Fig. 2 indicates them being the same structure ([0037] states 
	Fig. 6, boxed numbers 1-7 on the left margin are not described; 
	Figs. 8A and 8B do not agree with the text in [0052] concerning steps 912, 913; and
	Fig. 9, ref. no. 1006 on right side has no lead line

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0004], line 3, “form” should be “from;” line 7, a word is missing;
[0051], line 3, “have” should be “having;” 
	the text in [0052] concerning steps 912, 913 does not agree with Figs. 8A and 8B; and
[0054], ref. nos. 1104, 1106 not illustrated (but 1004, 1006 are, in Fig. 10)
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5, “and” should be “an.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the limitation “the proximal end” in lines 13 and 9, respectively (treated as “the proximal end of the non-deflectable portion“ for assessment under secs. 102, 103).
Claim 1, line 9, recites, “the first reflowed polymeric material” (treated as “the first reflowed polymeric layer” for assessment under secs. 102, 103).
There is insufficient antecedent basis for these limitations in the claims.
	The remaining claims have been rejected because they include the deficiency noted above and do not cure it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent App. Publ. No. WO 80/02231, by Donachy et al. (“Donachy”).
Donachy describes a steerable sheath as claimed by Applicant.  With reference to the redacted/cleaned (some text has been removed to clarify the figure) and annotated version of its Fig. 3 (“AnnFig”), below, Donachy describes the following.

	Claim 1: A steerable sheath (1’) having a proximal end (to the right in AnnFig) and a distal end (to the left in AnnFig), the steerable sheath comprising:
	an inner liner (IL, being the radially innermost material which defines the lumen) extending from a proximal end of a non-deflectable portion (NDP; note the BRI discussed above) of the steerable sheath to a distal end of a deflectable portion (DP) of the steerable sheath;
	a torque transfer layer (TTL, being the inner coil) surrounding the inner liner and extending from the proximal end of the non-deflectable portion of the steerable sheath to the distal end of the deflectable portion of the steerable sheath (TTL extends through both portions);

	a first electrode wire (3’’) positioned along a first helical path (3’’ is a coil; pg. 17, line 6; proximal portions are shown being wound at a first pitch) around the outer circumference of the first reflowed polymeric layer (coil 3’’ is positioned radially outside of L1) from the proximal end [sic: of the non-deflectable portion] to a distal end of the non-deflectable portion and positioned along a second helical path (distal portions of 3’’, under electrode 2’’, are shown being wound at a second, tighter pitch; the “second helical path” does not require a helix of constant pitch) around the outer circumference of the first reflowed polymeric layer (coil 3’’ is positioned radially outside of L1) from a proximal end of the deflectable portion to the distal end of the deflectable portion (as indicated in AnnFig, 3’’ extends entirely through DP); and
	wherein the first electrode wire is electrically connected to a first electrode (2’’) positioned on the deflectable portion.
	The term “reflowed,” being a product-by-process limitation, is treated as discussed in M.P.E.P. § 2113, to wit, as the product which results from the process of “reflowing.”  Because Donachy discloses the material (polyurethane), from which the 
	Claim 2: (The steerable sheath of claim 1,) further comprising a second reflowed polymeric layer (L2 in AnnFig, being the radially outermost portion of the polyurethane) surrounding the first electrode wire.
	Claim 5: (The steerable sheath of claim 1,) wherein the second helical path has a tighter wind than a wind of the first helical path (the pitch of coil 3’’ under electrode 2’’ is tighter than more proximal portions of the coil 3’’; “has” means “includes”).
	Claim 18: A steerable sheath (1’) having a proximal end (to the right in AnnFig) and a distal end (to the left in AnnFig), the steerable sheath comprising:
	an inner liner (IL) extending from a proximal end of a non-deflectable portion (NDP) of the steerable sheath to a distal end of a deflectable portion (DP) of the steerable sheath;
	a torque transfer layer (TTL) having an outer circumference and surrounding the inner liner and extending from the proximal end of the non-deflectable portion of the steerable sheath to the distal end of the deflectable portion of the steerable sheath (TTL extends through both portions);
	a first electrode wire (3’’) positioned along a first helical path (3’’ is a coil; pg. 17, line 6; proximal portions are shown being wound at a first pitch) around the outer circumference of the torque transfer layer (coil 3’’ is positioned radially outside of L1) from the proximal end [sic: of the non-deflectable portion] to a distal end of the non-
	wherein the first electrode wire is electrically connected to a first electrode (2’’) positioned on the deflectable portion (DP); and
	a reflowed polymeric layer (L2) surrounding the first electrode wire (L2 extends entirely around the winds of coil 3’’) and first electrode (L2 is present on both proximal and distal ends of electrode 2’’, and therefore surrounds it), wherein a portion of the reflowed polymeric layer has been removed to reveal at least a portion of the first electrode.
	See above concerning the term “reflowed.”
	Concerning the “portion of the reflowed polymeric layer has been removed,” this clause also includes a product-by-process limitation and is treated per M.P.E.P. § 2113.  Electrode 2’’ is shown recessed into the material of the layer L2, which is present on both proximal and distal ends of the electrode, which is structurally indistinguishable from the end product of a “portion of the reflowed polymeric layer has been removed.”
	Claim 19: (The steerable sheath of claim 18,) wherein the second helical path has a tighter wind than a wind of the first helical path (the pitch of coil 3’’ under electrode 2’’ is tighter than more proximal portions of the coil 3’’; “has” means “includes”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy as applied to Claim 1 above, and further in view of U.S. Patent No. 9,242,088, granted to Thakkar et al. (“Thakkar”).
	Donachy discloses a device substantially as claimed; see above.  Donachy does not, however, describe a third reflowed polymeric layer surrounding the first electrode (Claim 3), or that the third polymeric layer is configured such that at least a portion of an outer surface of the first electrode is exposed through the third reflowed polymeric layer (Claim 4).
	Thakkar describes an electrode catheter and is therefore from an art which is the same or very closely analogous to that of Applicant’s disclosure and Donachy.  Thakkar teaches, with respect to Fig. 25C, that a polymer layer may be heat-shrunk over electrodes 36, 38, with windows to expose the electrodes, a configuration which results in the claimed third layer, to provide a device with a smooth exterior, which will reduce patient trauma when inserted.  At col. 24, lines 18-23, Thakkar states:

The exterior elongated tubular member of catheter 10 may be formed around the ribbon cable 144 using the heat shrink method previously described to form a 

Thakkar thus teaches providing a polymer layer over the electrodes 36, which corresponds to the claimed third layer which surrounds the electrode, and the electrode is exposed to the exterior of the device through a hole in that layer.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Donachy’s device a third reflowed polymeric layer surrounding the first electrode, and to construct Donachy’s device such that the third polymeric layer is configured such that at least a portion of an outer surface of the first electrode is exposed through the third reflowed polymeric layer, because Thakkar teaches providing these features in an electrode catheter in order to provide a device with a smooth exterior, which will reduce patient trauma when inserted.

Claims 6, 7, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy as applied to Claims 1 and 18 above, and further in view of U.S. Patent No. 5,417,208, granted to Winkler (“Winkler”).
	Donachy discloses a device substantially as claimed; see above, including the second (reflowed) polymer layer L2 as recited in Claim 7.  Donachy does not, however, describe:

	that the fourth helical path has a tighter wind than a wind of the third helical path (Claim 10); or
	a second electrode wire positioned along a third helical path around the outer circumference of the torque transfer layer from the proximal end [sic: of the non-deflectable portion] to the distal end of the non-deflectable portion and positioned along a fourth helical path around the outer circumference of the torque transfer layer from the proximal end of the deflectable portion to the distal end of the deflectable portion, wherein the second electrode wire is electrically connected to a second electrode positioned on the deflectable portion (Claim 18).
	Winkler discloses an electrode catheter and is therefore from an art which is the same or very closely analogous to that of Applicant’s disclosure and Donachy.  Winkler teaches that an electrode catheter, such as that of Donachy, can be constructed to include multiple ring electrodes 30, each with a helically wound lead 45, see Figs. 1, 2, so the electrode catheter can be used for cardiac mapping, tissue ablation, and cardiac pacing Donachy’s electrode catheter in view of Winkler’s teaching, the resulting electrode catheter includes the features of Claims 6, 7, 10, and 18, because the second electrode wire and electrode would be constructed in accordance with Donachy’s structure, resulting in the claimed third and fourth helical paths, including that the fourth helical path has a tighter wind than a wind of the third helical.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Donachy’s electrode catheter to include the additional features of Claims 6, 10, and 18, because Winkler teaches doing so in order to enable the catheter to be used for cardiac mapping, tissue ablation, and cardiac pacing.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy and Winkler as applied to Claim 7 above, and further in view of Thakkar.
	Donachy and Winkler together disclose a device substantially as claimed; see above.  Donachy and Winkler together do not, however, describe 8. The steerable sheath of claim 7, further comprising a third reflowed polymeric layer surrounding the second electrode (Claim 8), or that the third polymeric layer is configured such that at least a portion of an outer surface of the second electrode is exposed through the third reflowed polymeric layer (Claim 9).
	As discussed noted above, Thakkar teaches, with respect to Fig. 25C, that a polymer layer may be heat-shrunk over electrodes 36, 38, with windows to expose the Thakkar thus teaches providing a polymer layer over the electrodes 36, which corresponds to the claimed third layer which surrounds the electrode, and the electrode is exposed to the exterior of the device through a hole in that layer.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Donachy/Winkler’s device a third reflowed polymeric layer surrounding the first electrode, and to construct Donachy/Winkler’s device such that the third polymeric layer is configured such that at least a portion of an outer surface of the first electrode is exposed through the third reflowed polymeric layer, because Thakkar teaches providing these features in an electrode catheter in order to provide a device with a smooth exterior, which will reduce patient trauma when inserted.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2015/0273181, by Leeflang et al. (“Leeflang”).
	Donachy describes an electrode catheter substantially as claimed; see above.  Donachy does not, however, describe:
	a first pull wire positioned along a fifth helical path around a circumference of the inner liner from the proximal end of the non-deflectable portion to the distal end of 
	wherein the fifth helical path and the sixth helical path each complete two revolutions around the inner liner from the proximal end of the non-deflectable portion to the distal end of the non-deflectable portion (Claim 12);
	that the first pull wire and the second pull wire comprise flat wire (Claim 13);
	that the fifth helical path is offset from the sixth helical path by 180 degrees around the circumference of the inner liner (Claim 15);
	that the first straight path is offset from the second straight path by 180 degrees around the circumference of the inner liner (Claim 16); or
	that the first pull wire and the second pull wire are in a polymeric tubular member (Claim 17).
	Leeflang discloses an electrode catheter and is therefore from an art which is the same or very closely analogous to that of Applicant’s disclosure, Donachy, and Winkler.  Leeflang teaches, with reference to Figs. 2 and 5B, that an electrode catheter can be constructed to include steering pull wires which have proximal helical portions and distal straight portions (Fig. 2), that there can be four such pull wires (230’, Fig. 5B), and id.).  Leeflang teaches that doing so can improve the torque properties of the catheter [0005], which would improve the steerability of the electrode catheter.  At [0062], Leeflang teaches:
A steering element 130 may be slidably received within the auxiliary lumen 118b with a distal end 134 coupled to the distal tip 115 or other structure on the distal end 114. Due to the helical configuration of the auxiliary lumen 118b in the intermediate portion 122, an axial force on the steering element 130 (e.g., due to pulling or pushing on the steering element) may not apply a substantial bending moment on the intermediate portion 122. However, because the auxiliary lumen 118b is offset radially from the central axis 116 of the apparatus 110 along the distal portion 124, an axial force applied to the steering element 130 applies a bending moment to the distal portion 124, thereby causing the distal portion 124 to curve or otherwise bend. More generally, the path of the auxiliary lumen 118b may be varied along the length of the apparatus 110, e.g., to control where a bending moment is applied and/or generate a complex curve in one or more segments of the apparatus 110.

Leeflang therefore teaches:
	a first pull wire (240’) positioned along a fifth helical path (proximal portion, Fig. 2) around a circumference of the inner liner (shown encircling central lumen 118a, corresponding to Donachy’s central lumen) from the proximal end of the non-deflectable portion (the portion including the helical path as described in [0062]) to the distal end of the non-deflectable portion (id.) and along a first straight path (distal portion, Fig. 2) from the proximal end of the deflectable portion (the portion including the straight path as described in [0062]) to the distal end of the deflectable portion (id.), and a second pull (another one of the four wires 230’) wire positioned along a sixth helical path around 
	wherein the fifth helical path and the sixth helical path each complete two revolutions around the inner liner from the proximal end of the non-deflectable portion to the distal end of the non-deflectable portion (at least two complete revolutions are illustrated in Fig. 2) (Claim 12);
	that the first pull wire and the second pull wire comprise flat wire (Fig. 5B) (Claim 13);
	that the fifth helical path is offset from the sixth helical path by 180 degrees around the circumference of the inner liner (Fig. 5B shows two sets of pull wires 230’ 180 degrees opposed to each other) (Claim 15);
	that the first straight path is offset from the second straight path by 180 degrees around the circumference of the inner liner (id.) (Claim 16); or
	that the first pull wire and the second pull wire are in a polymeric tubular member (240b, Fig. 5B) (Claim 17).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Donachy’s electrode catheter to further include the features of Claims 11-13 and 15-17, because Leeflang teaches providing an electrode catheter with .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Donachy and Leeflang as applied to Claim 11 above, and further in view of Thakkar.
	Donachy and Leeflang together describe an electrode catheter substantially as claimed by Applicant; see above.  They do not, however, disclose that the first pull wire and the second pull wire are stainless steel pull wires.
	Thakkar also teaches, at col. 19, lines 5-8, “. . . a steering mechanism 112 may include a single pre-shaped elongated member 114, such as a wire or tube (i.e. stainless steel, nitinol, hypodermic tube, etc.) to steer the catheter 10.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the steering wires in a Donachy/Leeflang electrode catheter of stainless steel, because Thakkar teaches doing so in an electrode catheter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 8,620,399 discloses steerable catheters and methods of their manufacture.

	U.S. Patent No. 4,559,951 describes helical conductors in different patterns (Fig. 10).
	The balance of the documents cited with this Office Action relate generally to steerable electrode catheters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783